IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 257 MAL 2015
                              :
             Respondent       :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
         v.                   :
                              :
                              :
SCOTT KERNS,                  :
                              :
             Petitioner       :


                                     ORDER


PER CURIAM

     AND NOW, this 10th day of August, 2015, the Petition for Allowance of Appeal is

DENIED.